Citation Nr: 1402738	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-40 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression prior to May 13, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD with major depression on or after May 13, 2013.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to January 2001.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, the RO issued another rating decision in July 2013 and increased the Veteran's disability evaluation for PTSD with major depression to 50 percent effective from May 13, 2013.  However, applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2013 statement, the Veteran requested an earlier effective date for the granting of the 50 percent rating, claiming that her symptoms warranted a higher rating prior to the date of the VA examination.  As the increased ratings issues on appeal encompass consideration of a higher rating prior to the May 13, 2013 effective date, adjudication of a separate earlier effective date claim is not necessary.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD with major depression has been productive of occupational and social impairment with reduced reliability and productivity.

2.  Throughout the period on appeal, the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for a 50 percent disability evaluation, but no higher, for PTSD, prior to May 13, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2013).

2.  The criteria for an evaluation in excess of 50 percent for PTSD on or after May 13, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided a notice letter in May 2009 in connection with his claim for an increased evaluation for PTSD with major depression, which was prior to the initial adjudication of the claim in June 2009.  That letter informed the Veteran of the evidence necessary to substantiate her claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined and provided her with the General Rating Formula for Mental Disorders.  Thus, the duty to notify has been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are available and relevant to the issue being decided herein.

The Veteran was also afforded VA examinations in May 2009 and May 2013 in connection with her claim for an increased evaluation for PTSD with major depression.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

In this case, the RO continued the Veteran's 30 percent rating for depression in the June 2009 rating decision.  In the July 2013 rating decision, the RO increased the evaluation to 50 percent effective from May 13, 2013, which was the date of a VA examination.  These ratings were assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that the Veteran has been diagnosed with major depressive disorder, panic attacks, insomnia, and PTSD.  Where it is not possible to distinguish the effects of non-service-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Board has considered all of her psychiatric symptoms in assigning a rating.  

Treatment records dated from February 2009 through April 2009 show that the Veteran was being treated for major depression and used a sleep aid to treat her insomnia.  She denied having suicidal or homicidal ideations, delusions, and hallucinations.  She was also fully oriented with normal speech, had logical thought processes, and demonstrated no cognitive impairment.  

The Veteran underwent a VA examination in May 2009 at which time she reported experiencing insomnia, panic attacks, and depressed mood.  She indicated that she isolated herself socially, which caused difficulties in her marriage.  She also reported that she loves her sons, but feels emotionally distant from them.  The Veteran noted that she did not participate in any social activities, except for work and a friend with whom she speaks on the phone.  During the examination, the Veteran was neatly groomed and appropriately dressed.  She had unremarkable psychomotor activities, normal speech, a cooperative attitude, a constricted affect, and a depressed mood.  The Veteran was fully oriented with an unremarkable thought process and content and no delusions.  She also had good judgment and insight.  The Veteran did report that she took Ambien nightly to assist with sleep and had persistent visual hallucinations.  She also stated that she experienced obsessive ritualistic behaviors, which included repeatedly checking to ensure she had turned off the stove or curling iron.  Her recent memory was mildly impaired.  The Veteran also experienced anxiety attacks characterized by heart palpitations, shortness of breath, feelings of faintness, and feeling that she will die.  She indicated that these attacks occur three to four times per week; however, the examiner commented that these attacks were not long enough in duration to meet DSM-IV criteria for panic attacks.  She denied suicidal or homicidal thoughts, had good impulse control, and reported no episodes of violence.  Regarding employment, the Veteran indicated that she worked as a veteran service representative.  During the last 12 month period, she stated that she missed four days of work for physical health problems and six days of work for mental health problems.  She reported that, although she has memory loss, it has not been a problem at work.

The May 2009 VA examiner diagnosed the Veteran with severe major depressive disorder and assigned a GAF score of 58.  She commented that the Veteran's depression caused her emotional withdrawal from her husband, anxiety around children, and loss of interest in recreational activities.  However, it did not appear to cause any significant impairment in occupational functioning.  

In July 2010 treatment records, the Veteran reported having difficulty sleeping, concentrating at work, nightmares, and depression, but she denied suicidal or homicidal ideations and hallucinations.  She was alert and fully oriented with a depressed mood.  

In September 2010, the Veteran submitted a statement in which she indicated that her depression had worsened and that the frequency of her panic attacks had increased to four to five times per week. 

The Veteran underwent another VA examination in May 2013.  The examiner noted the following symptoms: social isolation, including a often-strained relationship with her husband; depressed mood; anxiety; panic attacks more than once per week; mild memory loss; disturbance of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstance, including work; inability to establish and maintain effective relationships, and impaired impulse control.  With regard to occupational impairment, the Veteran reported repeated absences from work once per week due to her depression and stated that she had been reprimanded as a result of these absences.  A mental examination revealed a cooperative attitude, normal speech, goal-directed thought process, and full orientation.  She did not have any delusions, but she did report hallucinations and some obsessive-compulsive behaviors.  She also had sleep problems, panic attacks.  It was also noted that she had some vague thoughts of suicide with no attempts, two past assault charges, and poor spending habits.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, recurrent, moderate and assigned a GAF score of 51.  He specifically indicated that the Veteran's was best characterized as causing occupational and social impairment with reduced reliability and productivity.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent disability evaluation throughout the entire period on appeal for PTSD with depression.

The evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anxiety, depression, and withdrawal from social activities and relationships.  The Board notes that this symptomatology has been present both prior to and following the May 13, 2013, VA examination, which was the basis for the assignment of the increased 50 percent rating for PTSD with major depression.  The Veteran alleged that her symptoms had worsened in September 2010, and the treatment records during the entire period on appeal indicated symptoms consistent with a 50 percent rating. 

While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that her overall symptomatology picture prior to May 13, 2013, more closely approximates occupational and social impairment with reduced reliability and productivity.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that her PTSD with major depression has more nearly approximated the criteria for a 50 percent rating prior to May 13, 2013.  See 38 C.F.R. §§ 4.3 4.7.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for her PTSD at any point during the appeal period.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The Board does acknowledge that the Veteran told the May 2009 VA examiner that she had visual hallucinations and reported visual and auditory hallucinations at the May 2013 VA examination.  The May 2013 VA examiner also noted that the Veteran had an inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, impaired impulse control, some vague thoughts of suicide, poor spending habits, two past assault charges, and some obsessive behaviors.  However, the May 2013 VA examiner specifically noted that the suicidal thoughts were only vague with no attempts or imminent risk, and there was indication that the obsessive behaviors of checking the stove and curling iron resulted in interference with her routine behaviors.  Moreover, throughout the course of the appeal, the Veteran has had normal speech, full orientation, and an appropriate appearance and hygiene.  She has also had unremarkable thought processes and psychomotor activities, as well as good judgment and insight, and there was no cognitive impairment.

With regard to occupational impairment, the Veteran stated that her disability caused absences that interfered with her work.  However, the May 2009 VA examiner noted her reports, yet stated that there was no significant impairment in the Veteran's occupational functioning.  Notably, the Veteran has maintained employment throughout the course of the appeal.  

With regard to social impairment, the Veteran stated that she tends to isolate herself and does not have many friends.  However, she does maintain a relationship with her husband, children, and extended family.  She also had a friend with whom she spoke on the phone.

In addition, the May 2013 VA examiner specifically stated that the Veteran has occupational and social impairment with reduced reliability and productivity, which correlates to a 50 percent rating.  

The Board also observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 51 and 58.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule). 

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 50 percent for PTSD with major depression.  

The Board notes that, in determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected depression are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, the Board has also considered the extent to which her symptoms have caused occupational and social impairment.  Vazquez-Claudio, supra.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD with major depression is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1)(2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of sleep impairment, isolation, withdrawal, irritability, depression, and anxiety.  Indeed, the 50 percent evaluation contemplates the overall effect of all of her symptomatology on her occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD with major depression under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra. 











ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent disability evaluation is granted for PTSD prior to May 13, 2013.

An initial evaluation in excess of 50 percent for PTSD with major depression is denied for the entire appeal period.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


